Baker, C. J.
— Appellee began two suits, which were afterwards consolidated, to enjoin payment under contracts entered into between the board of commissioners of Jasper county and Fleener and Carnahan, whereby the latter were to search for and report to the county auditor concealed, omitted, and unassessed taxable property, and to receive for their services a percentage of all taxes collected through their efforts. The errors assigned and not waived question the action of the court in overruling the demurrers to the complaints and the motion for a new trial.
The controlling facts are the same as those in Board v. Dickinson, 153 Ind. 682, and upon the authority of that case the judgment herein is reversed with instructions to sustain the demurrers to each paragraph of complaint.